MANDATE

THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW NO 2 OF WEBB COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on March 26, 2014, the cause upon appeal to
revise or reverse your judgment between

Leticia R. Benavides, Appellant

V.

Shirley Hale Mathis, Individually, and as Temporary Guardian of the Person of the Estate of Carlos Y.
Benavides, Jr., Jesus Guillen and Julio Garcia, Jr., Appellee

No. 04-13-00270-CV and Tr. Ct. No. 2011PB000081L2

was determined, and therein our said Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, the trial court’s
judgment is AFFIRMED.

      It is ORDERED that appellees Shirley Hale Mathis, Individually and as
Temporary Guardian of the Person and Estate of Carlos Y. Benavides, Jr., an
Incapacitated Person, Jesus Guillen, and Julio A. Garcia, Jr., recover their
costs of appeal from appellant Leticia R. Benavides. See TEX. R. APP. P. 43.4.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Catherine Stone, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on December 29, 2014.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 3853
                                             BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-13-00270-CV

                                        Leticia R. Benavides

                                                    v.

 Shirley Hale Mathis, Individually, and as Temporary Guardian of the Person of the Estate of
                Carlos Y. Benavides, Jr., Jesus Guillen and Julio Garcia, Jr.

         (NO. 2011PB000081L2 IN COUNTY COURT AT LAW NO 2 OF WEBB COUNTY)


TYPE OF FEE                  CHARGES         PAID          BY
MOTION FEE                         $15.00    E-PAID        CARLOS ZAFFIRINI
MOTION FEE                         $10.00    E-PAID        CARLOS ZAFFIRNI
MOTION FEE                         $10.00    E-PAID        BALDEMAR GARCIA, JR.
MOTION FEE                         $10.00    PAID          PERSON WHITWORTH BORCHERS & MORALES
MOTION FEE                         $10.00    E-PAID        CARLOS M. ZAFFIRINI
REPORTER'S RECORD                   $0.00    UNKNOWN       VICENTE MENDOZA
INDIGENCY FILING FEE               $25.00    PAID          C. M. ZAFFIRINI
SUPREME COURT CHAPTER 51
FEE                                 $50.00   PAID          C. M. ZAFFIRINI
CLERK'S RECORD                   $1,645.00   UNKNOWN
FILING                            $100.00    PAID          C. M. ZAFFIRINI


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this December 29, 2014.

                                                         KEITH E. HOTTLE, CLERK


                                                         ____________________________
                                                         Cynthia A. Martinez
                                                         Deputy Clerk, Ext. 3853